DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022 has been entered.

Allowable Subject Matter
Claims 18-29 and 31-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 18, the prior art does not teach or fairly suggest the use of an electronic apparatus comprising a display, a storage for storing an image, and a controller for controlling the display to display a thumbnail corresponding to the image, wherein the storage stores a first image that is a SDR (Standard Dynamic Range) image and a second image that is a HDR (High Dynamic Range) image, and wherein the controller displays thumbnails including a first thumbnail corresponding to the first image and a second thumbnail corresponding to the second image on the display in a first dynamic range, and displays the second image on the display in a second dynamic range that is wider than the first dynamic range in a case where the second thumbnail is selected from the thumbnails, in conjunction with the other limitations of the claims.
As for claim 31, the reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to the previous reasons for allowance included in the Notice of Allowance mailed on October 5, 2021.
As for claim 32, the reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to the previous reasons for allowance included in the Notice of Allowance mailed on October 5, 2021.
As for claims 19-29 and 33-36, the reasons for allowance of these claims is due at least to their dependency upon allowable claims 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIN YE/Supervisory Patent Examiner, Art Unit 2697